Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed August 5, 2022 is acknowledged and has been entered.  Applicant’s amendment to the specification is also acknowledged and has been entered.  Claims 1-4, 11-14, 19-28, 32-35, 38-40 have been amended.  Claims 41 and 42 have been cancelled.  Claim 43 has been added.  Claims 22-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Accordingly, claims 1-40 and 43 are pending.  Claims 1-21 and 43 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.

Priority
3.	This application is a CIP of U.S. Patent Application 16/868,270 filed on May 6, 2020, which is a DIV of U.S. Patent Application 16/368,707 filed on March 28, 2019.  This application is also a CIP of U.S. Patent Application 16/845,458 filed on April 10, 2020, which is a CIP of U.S. Patent Application 16/368,707 filed on March 28, 2019. Accordingly, the effective filing date of the instant application is March 28, 2019 which is the filing date of U.S. Patent Application 16/368,707 from which the benefit of domestic priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-21 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, as amended, is vague and indefinite in reciting, “attaching two or more upconverting particles to each unit of one or more units of a chemical component… based on binding characteristics of the two or more upconverting particles” because it is unclear what is encompassed in “binding characteristics.” Specifically, “characteristics” is a subjective term lacking a comparative basis for defining its metes and bounds and the specification fails to clearly define what Applicant intends in what should be encompassed in the recitation of “binding characteristics” so that one of ordinary skill in the art would be reasonably apprised of the scope of the invention. 
Claim 1 is further ambiguous in reciting, “based on identifying one or more multi-particle complexes in the one or more images, determining a presence or a level of the chemical component in the sample” because it fails to clearly define how the “identifying” process provides an indication or determination of the presence or level of the chemical component in the sample. Does Applicant intend, “based on the brightness or signal intensity of the one or more multi-particle complexes formed and identified in the one or more images?”

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-21 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 16-23 of U.S. Patent No. 10,684,278. 
	This rejection is maintained for reasons of record.

6.	Claims 1-21 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,255,850. 
	This rejection is maintained for reasons of record.

7.	Claims 1-21 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-17, 25, and 27-31 of copending Application No. 17/349,710 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	This rejection is maintained for reasons of record.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot in light of the new grounds or rejection necessitated by Applicant’s amendment and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
9.	Claims 1-21 and 43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and submission of a terminal disclaimer addressing the pending ODP rejections.

10.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 31, 2022